Citation Nr: 1734111	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability, to include as due to service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Stated Army from December 2005 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the appeal has since transferred to the RO in Cleveland, Ohio.  

The Veteran presented sworn testimony at a hearing before the undersigned in November 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss is the result of in-service exposure to acoustic trauma. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that his hearing loss is due to acoustic noise trauma experienced during service from the shooting range, and also operating large trucks.  See November 2016 Hearing Transcript at 5. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Veteran has a current diagnosis of left ear hearing loss for VA purposes.  

The Veteran has a current diagnosis of bilateral hearing loss.  See February 2016 VA Examination.  Additionally, it has been conceded that the Veteran was exposed to acoustic trauma in service.  See December 2010 Rating Decision.  Thus, the crux of this issue relies on establishing a medical nexus. 

The Board acknowledges that the February 2016 examiner provided a negative nexus opinion; however, this opinion is inadequate for rating purposes.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board finds that the Veteran is competent to report hearing loss since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also November 2016 Hearing Transcript at 6.  The Board finds the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss was onset in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

The Board has determined that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim for entitlement to service connection for a right knee disability. 

First, the Veteran has stated that he is receipt of Social Security benefits in connection with his right knee.  Those records are not of record, and should be secured on remand. 

Secondly, the Veteran was afforded a VA examination in November 2010, but a negative nexus was provided on the basis that there was no current injury.  Given the Veteran's statements that report that he is in receipt of Social Security benefits for his knee, the Veteran should be afforded a new examination.  The examiner should evaluate the Veteran's knee disability based on his assertions that it is secondary to his service-connected left knee, and also address the his service treatment records (STRs) that reflect that the Veteran was seen in service for right knee pain.  See November 2016 Hearing Transcript at 6; see also February 2008 Service Treatment Record at 59.

Additionally, any updated VA medical records relevant to this claim should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records relevant to the Veteran's right knee. 

2. Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

3. Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether the Veteran currently has a disabling right knee condition and if so, whether it is at least as likely as not that the Veteran's condition is related to or had its onset during service.  The examiner should also opine if the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability. 

The examiner should address the February 2008 STR showing a complaint of right knee pain during service. 

The examiner should review the Veteran's claims file, including the lay statements of record, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate. 

4. Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


